              Case 1:19-cr-00643-VM Document 76 Filed 05/21/21 Page 1 of 1




                                                                 5/24/2021


                                                            May 21, 2021

Via ECF

Hon. Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                      Re:     United States v. Andrew Burrell, 19-cr-643 (VM)

Your Honor:

        I am CJA counsel to Andrew Burrell. I write to respectfully request that the Court order that the
Bureau of Prisons provide me with Mr. Burrell’s medical records for the last week. We believe Mr.
Burrell was recently involved in an incident and is currently in the hospital. Upon learning this
information, we immediately reached out to MDC legal and were informed that they cannot disclose any
information without a signed HIPAA, and that at present time, the BOP does not have the means to have
Mr. Burell consent to release of his records to counsel. The MDC legal department advised that
requesting an Order from the Court would be the best route to protect all parties involved. Accordingly,
I respectfully request that Your Honor grant the request herein. Thank you.

       Thank you for your consideration of the instant application.


                                                            Respectfully submitted,

                                                                      /s/

                                                            Dawn M. Cardi

                                    BOP is hereby ordered to release
           Mr. Burrell's medical records to his counsel, Ms. Cardi.




              5/24/2021
